Citation Nr: 1010595	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric condition 
initially claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Veteran appeared and testified at a personal hearing in 
July 2008 before the undersigned Veterans Law Judge sitting 
in Seattle, Washington.  A transcript of the hearing is 
contained in the record.

This appeal was previously before the Board in September 
2008.  The Board remanded the claim for additional 
development.  The case has been returned to the Board for 
further appellate consideration

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by 
the United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.

The Veteran filed a claim for service connection for PTSD in 
June 2003.  He supplied statements alleging the following 
stressors: (1)he witnessed a helicopter crash; (2) he fell 
asleep driving and crashed his truck into the truck in front 
of him in a convoy; (3) he ran over civilian Vietnamese; (4) 
rockets and mortars were launched over and near his company 
while he was driving a vehicle containing explosives; and (5) 
he was fired upon with small arms fire while attempting to 
get back to a base camp on his own, after being in the jungle 
by himself for 12 hours.  Verification cannot be sought 
regarding the claims that he ran over civilian Vietnamese or 
that he was fired upon while attempting to return to base by 
himself, having not returned with the unit with which he was 
assigned.  The Veteran's personnel file does not note that he 
went AWOL for 12 hours while in Vietnam. 

Verification was sought regarding the truck accident the 
Veteran was involved in.  His service personnel records noted 
he was written up under Article XV for losing control of his 
truck and striking the truck in front of him; however, his 
punishment was the same for speeding ten miles over the speed 
limit.  A Defense Personnel Records Information Retrieval 
System (DPRIS) response to a request for information 
regarding the truck accident noted that available records 
(Morning Reports, Daily Staff Journals, and Unit History) did 
not show that anyone was injured, wounded or killed in any 
vehicle accidents in February 1970.  

In response to an information request regarding the truck 
accident, incoming rockets and sniper fire, and the 
helicopter crash, the U.S. Army Combat Readiness Center in 
June 2007 noted that they did "not maintain records on 
combat/enemy losses, only accidents" and consequently they 
had no information regarding the rocket fire or helicopter 
crash.  They also did not have evidence regarding the truck 
accident as Army ground accidents were not tracked until 
1973.  In August 2009 the RO issued a memorandum of 
unavailability regarding evidence related to the Veteran's 
stressors.  While the Board agrees that all avenues have been 
exhausted regarding the Veteran's truck accident, a request 
was not made for DPRIS (or another agency) to review the 
Morning Reports or Unit history for information regarding a 
mortar attack/sniper fire/helicopter crash in February 1970.  
On remand, additional attempts should be made to verify these 
stressors.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  In the September 2008 remand the Board 
directed that stressor development be undertaken, including 
regarding the rocket fire and helicopter accident for the 
time period from January 1970 to March 1970.

As from the September 2008 remand, attention is called to VA 
Training Letter TL-07-02, (Resources for Research of 
Posttraumatic Stress Disorder (PTSD) Stressors) and the TL07-
02 Enclosures: Verification of In-Service Stressors Using 
Available Resources and Appendix A (Identification of Basic 
Information PTSD Stressor Corroboration Research), dated 
March 7, 2007.  Effective August 9, 2007, a stressor 
verification site was also added to VA's "Rating Job Aids" 
webpage.  Further development should be undertaken pursuant 
to instructions provided in the training letter and in the 
remand instructions.

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that claims for service connection for PTSD 
includes claims for service connection for any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record. See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

The Veteran's service entrance examination did not contain a 
history of or diagnosis of any psychiatric condition.  In 
June 1970 he was diagnosed with "passive dependency, 
dependent type, chronic-severe, manifested by passive 
techniques in dealing with authority; minimal stress-routine 
military duties; severe predisposition; long history of 
immaturity; no impairment."  He was discharged from service 
in July 1970 for his record of habitual misconduct, 
unsuccessful attempts to improve himself, abuse of military 
authority and by psychiatric recommendation.

The Veteran has indicated in written statements and 
statements to treatment providers that he was treated for a 
psychiatric condition in the 1970s and 1980s (and 
specifically with hospitalization from 1972 to 1974).  He has 
indicated that he was treated at a VA facility in American 
Lake, and at either (or possibly both) Eastern State Hospital 
and Western State Hospital.  The RO and Remand and Rating 
Development Team (RRDT) made several attempts to locate VA 
treatment records for the Veteran from the 1970s and 1980s.  
Though these searches included the Veteran's social security 
number, the Veteran would have been seeking treatment under a 
different name in the 1970s and 1980s.  As the case is 
already being remanded, an additional request using the 
Veteran's former name, should be made.  Additionally, though 
the RO and RRDT have requested that the Veteran supply 
authorization to consent to the release of medical 
information for both Eastern State Hospital and Western State 
Hospital, he has not yet supplied these releases.  On remand, 
he should again be requested to supply authorization consent 
forms for the release of his medical treatment records from 
these facilities.

Service treatment records contain multiple psychiatric 
diagnoses for the Veteran, including: PTSD; adjustment 
disorder with anxiety; personality disorder; depression; and 
probable amphetamine induced mood disorder.  A September 2001 
psychiatric evaluation provided diagnoses of: bipolar I, 
manic; dysthymic disorder; schizotypal personality disorder; 
and borderline personality disorder.  A February 2004 VA 
examiner diagnosed him with major depressive disorder and 
avoidant personality disorder with borderline features.  

In the field of mental disorders, personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin.  Personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303 (2009).

The Board recognizes that the evidence of record need only 
indicate that the claimed disability may be associated with 
an incident of service, which is a low threshold, to trigger 
VA's duty to provide a medical nexus opinion.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & 2009); 38 C.F.R. § 
3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  As the Veteran has been diagnosed with 
psychiatric disorders, and there is an indication in the 
record that he was discharged in part due to psychiatric 
recommendation (SPN 264 - unsuitability, character and 
behavioral disorders), the Board finds that it is necessary 
to afford the Veteran a VA examination and obtain a medical 
nexus opinion based on a comprehensive review of the entire 
claims file, including service and post-service medical 
evidence.  Additionally, clarification of the Veteran's 
psychiatric condition is needed, as many of the diagnoses 
have come during treatment for poly substance abuse which may 
have masked symptoms helpful in finding a proper 
diagnosis/diagnoses.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated him for his claimed PTSD 
disability.  Of particular interest are 
any private treatment records from Eastern 
State Hospital and Western State Hospital.  
Also of interest are any outstanding VA 
treatment records regarding any 
psychiatric treatment from 1970 to 2001, 
including from the American Lake VAMC, 
Walla Walla VAMC, and Seattle VAMC.  The 
RO/AMC should note that the Veteran 
legally changed his name in 1992.  Ongoing 
VA records from 2008 to the present should 
also be obtained.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims file, should be obtained and 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  Additional development regarding the 
claimed in-service stressors should be 
undertaken pursuant to VA Training Letter 
07-02.  Undertake appropriate development 
to verify the claimed stressors of 
exposure to incoming mortar attacks, 
sniper fire, and a helicopter crash during 
the time period January 1970 to March 1970 
through the appropriate channels, such as 
National Archives and Records 
Administration (NARA) and U.S. Army & 
Joint Services Records Research Center 
(JSRRC).  At the time of the alleged 
stressors the Veteran was with the 62nd 
Transportation Company.  A Unit History 
should be requested and Morning Reports 
reviewed.

3.  Following receipt of additional 
information regarding the claimed 
stressors, as well as completion of any 
additional development suggested, the 
AMC/RO must prepare a report detailing the 
nature of any in-service stressful 
event(s), verified by the information on 
file.  The report and/or determination 
relating to each of the foregoing must 
then be added to the claims file.  

4.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination, by a psychiatrist or 
psychologist, for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) 
that his psychiatric disorder was incurred 
in or aggravated by active service.  All 
pertinent evidence of record should be 
addressed.

Prior to the examination, the claims file 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  The examiner should address the 
multiple psychiatric diagnoses presented 
in the claims file, and clarify the 
Veteran's current psychiatric 
diagnosis/diagnoses.  If the examiner 
diagnoses the Veteran with PTSD, the 
examiner should comment as to whether the 
PTSD is the result of any verified 
stressor.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
attorney should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


